Case 2:17-cr-00697-SJO Document 194 Filed 07/02/21 Page 1 of 1 Page ID #:2770

                                                                            FILED
                    UNITED STATES COURT OF APPEALS                            JUL 2 2021

                                                                         MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                         U.S. COURT OF APPEALS




 UNITED STATES OF AMERICA,                       No.   19-50300

              Plaintiff-Appellee,                D.C. No.
                                                 2:17-cr-00697-SJO-1
 v.                                              Central District of California,
                                                 Los Angeles
 DANIEL FLINT,

              Defendant-Appellant.               ORDER


Before: KLEINFELD, WARDLAW, and GOULD, Circuit Judges.

      Appellant’s unopposed motion [Docket #66] for a 14-day extension to file

petition for rehearing and petition for rehearing en banc is GRANTED. The

petition shall be filed on or before July 19, 2021. No further extensions will be

granted.
